Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth A. Smith on April 4, 2022.

The application has been amended as follows: 
In the claim: 
In claim 1, at line 11: after the phrase “second pattern formed from recessed etched lines”, add the phrase - -, the second pattern forms an image that is different than the first pattern, and wherein the template mat is adapted to allow application of the at least one batter on to a selected one of the first pattern or second pattern- -.

In claim 14, at line 7: before the phrase “having a second side opposite of the first side”, replace the word “mad”, with the word - -mat- -.
At line 7: after the phrase “a second side opposite of the first side,”, replace the phrase “the template mat being formed without perforations and”, with the phrase - - the second side including a second pattern defined by lines, said second pattern being permanently etched into the second side of the flexible, heat compatible material and forming a different image than the first pattern,- -. 
	
	Claims 2 and 15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 3-14 and 16-20 is indicated in this Office action. 
With respect to claim 1, the prior art of record Daniels et al (US 2017/0265685 A1) in view of Szymanski (US 2005/0072311 A1) does not show the claimed invention. 
The combination of Daniels et al and Szymanski fails to teach that the second side comprising a second pattern formed from recessed etched lines as required by claim 1. 

With respect to claim 14, the prior art of record Daniels et al (US 2017/0265685 A1) in view of Szymanski (US 2005/0072311 A1) does not show the claimed invention.
 The combination of Daniels et al and Szymanski fails to teach that the second side including a second pattern defined by lines, said second pattern being permanently etched into the second side of the flexible, heat compatible material and forming a different image than the first pattern as required by claim 14. 

With respect to claim 1, the prior art of record Terrell et al (US 2017/0265686 A1) in view of Szymanski (US 2005/0072311 A1) does not show the claimed invention. 
The combination of Daniels et al and Szymanski fails to teach that the second side comprising a second pattern formed from recessed etched lines as required by claim 1. 

With respect to claim 14, the prior art of record Terrell et al (US 2017/0265686 A1) in view of Szymanski (US 2005/0072311 A1) does not show the claimed invention.
 The combination of Daniels et al and Szymanski fails to teach that the second side including a second pattern defined by lines, said second pattern being permanently etched into the second side of the flexible, heat compatible material and forming a different image than the first pattern as required by claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fast et al (US 2014/0007780 A1), Reischmann et al (US 9095005 B2), Reischmann et al (US 8766147 B2), Welch et al (US 2005/00076791 A1) and Mitchell (US 2010/0005975 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        April 28, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761